
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 845
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of Health and Human
		  Services to expand and intensify programs with respect to research and related
		  activities concerning elder falls.
	
	
		1.Short titleThis Act may be cited as the
			 Safety of Seniors Act of
			 2007.
		2.Amendments to the
			 Public Health Service
			 ActPart J of title
			 III of the Public Health Service Act
			 (42 U.S.C. 280b et seq.) is amended—
			(1)by redesignating section 393B (as added by
			 section 1401 of Public Law 106–386) as section 393C and transferring such
			 section so that it appears after section 393B (as added by section 1301 of
			 Public Law 106–310); and
			(2)by inserting after section 393C (as
			 redesignated by paragraph (1)) the following:
				
					393D.Prevention of falls among older
				adults
						(a)Public EducationThe Secretary may—
							(1)oversee and support a national education
				campaign to be carried out by a nonprofit organization with experience in
				designing and implementing national injury prevention programs, that is
				directed principally to older adults, their families, and health care
				providers, and that focuses on reducing falls among older adults and preventing
				repeat falls; and
							(2)award grants, contracts, or cooperative
				agreements to qualified organizations, institutions, or consortia of qualified
				organizations and institutions, specializing, or demonstrating expertise, in
				falls or fall prevention, for the purpose of organizing State-level coalitions
				of appropriate State and local agencies, safety, health, senior citizen, and
				other organizations to design and carry out local education campaigns, focusing
				on reducing falls among older adults and preventing repeat falls.
							(b)Research
							(1)In generalThe Secretary may—
								(A)conduct and support research to—
									(i)improve the identification of older adults
				who have a high risk of falling;
									(ii)improve data collection and analysis to
				identify fall risk and protective factors;
									(iii)design, implement, and evaluate the most
				effective fall prevention interventions;
									(iv)improve strategies that are proven to be
				effective in reducing falls by tailoring these strategies to specific
				populations of older adults;
									(v)conduct research in order to maximize the
				dissemination of proven, effective fall prevention interventions;
									(vi)intensify proven interventions to prevent
				falls among older adults;
									(vii)improve the diagnosis, treatment, and
				rehabilitation of elderly fall victims and older adults at high risk for falls;
				and
									(viii)assess the risk of falls occurring in
				various settings;
									(B)conduct research concerning barriers to the
				adoption of proven interventions with respect to the prevention of falls among
				older adults;
								(C)conduct research to develop, implement, and
				evaluate the most effective approaches to reducing falls among high-risk older
				adults living in communities and long-term care and assisted living facilities;
				and
								(D)evaluate the effectiveness of community
				programs designed to prevent falls among older adults.
								(2)Educational supportThe Secretary, either directly or through
				awarding grants, contracts, or cooperative agreements to qualified
				organizations, institutions, or consortia of qualified organizations and
				institutions, specializing, or demonstrating expertise, in falls or fall
				prevention, may provide professional education for physicians and allied health
				professionals, and aging service providers in fall prevention, evaluation, and
				management.
							(c)Demonstration ProjectsThe Secretary may carry out the
				following:
							(1)Oversee and support demonstration and
				research projects to be carried out by qualified organizations, institutions,
				or consortia of qualified organizations and institutions, specializing, or
				demonstrating expertise, in falls or fall prevention, in the following
				areas:
								(A)A multistate demonstration project
				assessing the utility of targeted fall risk screening and referral
				programs.
								(B)Programs designed for community-dwelling
				older adults that utilize multicomponent fall intervention approaches,
				including physical activity, medication assessment and reduction when possible,
				vision enhancement, and home modification strategies.
								(C)Programs that are targeted to new fall
				victims who are at a high risk for second falls and which are designed to
				maximize independence and quality of life for older adults, particularly those
				older adults with functional limitations.
								(D)Private sector and public-private
				partnerships to develop technologies to prevent falls among older adults and
				prevent or reduce injuries if falls occur.
								(2)(A)Award grants, contracts, or cooperative
				agreements to qualified organizations, institutions, or consortia of qualified
				organizations and institutions, specializing, or demonstrating expertise, in
				falls or fall prevention, to design, implement, and evaluate fall prevention
				programs using proven intervention strategies in residential and institutional
				settings.
								(B)Award 1 or more grants, contracts, or
				cooperative agreements to 1 or more qualified organizations, institutions, or
				consortia of qualified organizations and institutions, specializing, or
				demonstrating expertise, in falls or fall prevention, in order to carry out a
				multistate demonstration project to implement and evaluate fall prevention
				programs using proven intervention strategies designed for single and
				multifamily residential settings with high concentrations of older adults,
				including—
									(i)identifying high-risk populations;
									(ii)evaluating residential facilities;
									(iii)conducting screening to identify high-risk
				individuals;
									(iv)providing fall assessment and risk
				reduction interventions and counseling;
									(v)coordinating services with health care and
				social service providers; and
									(vi)coordinating post-fall treatment and
				rehabilitation.
									(3)Award 1 or more grants, contracts, or
				cooperative agreements to qualified organizations, institutions, or consortia
				of qualified organizations and institutions, specializing, or demonstrating
				expertise, in falls or fall prevention, to conduct evaluations of the
				effectiveness of the demonstration projects described in this
				subsection.
							(d)PriorityIn awarding grants, contracts, or
				cooperative agreements under this section, the Secretary may give priority to
				entities that explore the use of cost-sharing with respect to activities funded
				under the grant, contract, or agreement to ensure the institutional commitment
				of the recipients of such assistance to the projects funded under the grant,
				contract, or agreement. Such non-Federal cost sharing contributions may be
				provided directly or through donations from public or private entities and may
				be in cash or in-kind, fairly evaluated, including plant, equipment, or
				services.
						(e)Study of Effects of Falls on Health Care
				Costs
							(1)In generalThe Secretary may conduct a review of the
				effects of falls on health care costs, the potential for reducing falls, and
				the most effective strategies for reducing health care costs associated with
				falls.
							(2)ReportIf the Secretary conducts the review under
				paragraph (1), the Secretary shall, not later than 36 months after the date of
				enactment of the Safety of Seniors Act of 2007, submit to Congress a report
				describing the findings of the Secretary in conducting such
				review.
							.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
